                                            Case 3:17-cv-03522-JD Document 78 Filed 04/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        EXAMINATIONS INSTITUTE OF THE
                                   7    AMERICAN CHEMICAL SOCIETY,                          Case No. 17-cv-03522-JD (JCS)
                                        DIVISION OF CHEMICAL EDUCATION,
                                   8
                                                         Plaintiff.                         CLERK'S NOTICE RESCHEDULING
                                   9                                                        ZOOM SETTLEMENT CONFERENCE
                                                    v.
                                  10
                                        CHEGG INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14           At the request of counsel, the Settlement Conference previously scheduled for April 13,

                                  15   2021 at 10:00 A.M., has been rescheduled for May 11, 2021, at 10:00 A.M. This will be held by

                                  16   Zoom video conference. The Zoom Meeting Link is located on Judge Spero’s web page under the

                                  17   second subheading +Join Non-Public Hearings. In addition to following the instructions and link

                                  18   on Judge Spero’s web page, the parties may join using the following Zoom Meeting ID: 161 664
                                       4690. Password: 841312. Parties will initially enter a “waiting room” and will be admitted into the
                                  19
                                       meeting by court staff.
                                  20
                                               Lead trial counsel who will try the case shall appear at the Settlement Conference with the
                                  21
                                       parties and with the person(s) having full authority to negotiate and to settle the case. All other
                                  22
                                       provisions of this Court's original Notice and Settlement Conference Order, ECF 76, shall remain
                                  23
                                       in effect.
                                  24
                                               On or before May 4, 2021, each party shall deliver directly to Chief Magistrate Judge
                                  25
                                       Spero a Confidential Settlement Conference Statement. This Statement should NOT be filed with
                                  26
                                       the Clerk of the Court. Each party shall also submit their Settlement Conference Statement in .pdf
                                  27
                                       format and email their statement to JCSsettlement@cand.uscourts.gov.
                                  28
                                           Case 3:17-cv-03522-JD Document 78 Filed 04/07/21 Page 2 of 2




                                   1          On or before May 4, 2021 counsel shall pre-register for the Settlement Conference by

                                   2   submitting one joint email to the clerk at JCSSettlement@cand.uscourts.gov with the names of

                                   3   counsel, and client representative(s).

                                   4          The parties shall notify Magistrate Judge JOSEPH C. SPERO ‘s chambers immediately at

                                   5   (415) 522-3691 if this case settles prior to the date set for settlement conference.

                                   6

                                   7   Dated: April 7, 2021

                                   8                                                     Susan Y. Soong, CLERK

                                   9
                                                                                         ________________________________
                                  10                                                     Karen Hom, Deputy Clerk to Chief
                                                                                         Magistrate Judge JOSEPH C. SPERO
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
